Citation Nr: 0500666	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased initial evaluation for left 
trapezius myofascitis, left clavicle deformity, residuals of 
fractured left clavicle (left shoulder disability), evaluated 
as 10 percent disabling from May 25, 1999.

2.  Entitlement to service connection for low back pain, 
status post lumbar laminectomy, to include as secondary to 
the service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to May 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Louisville, Kentucky

The issue of entitlement to service connection for low back 
pain, status post lumbar laminectomy, is addressed in the 
remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The RO will notify the veteran if further action is 
necessary on his part.


FINDINGS OF FACT

1.  From May 25, 1999 to November 19, 2002, the veteran's 
left trapezius myofascitis, left clavicle deformity, 
residuals of fractured left clavicle (left shoulder 
disability) has been manifested by pain and painful motion, 
including abduction exceeding 90 degrees and as much as full.

2.  From November 20, 2002, the veteran's left trapezius 
myofascitis, left clavicle deformity, residuals of fractured 
left clavicle (left shoulder disability) has been manifested 
by pain and painful motion, including abduction of no more 
than 90 degrees.



CONCLUSIONS OF LAW

1.  The criteria for a rating exceeding 10 percent for left 
trapezius myofascitis, left clavicle deformity, residuals of 
fractured left clavicle (left shoulder disability), have not 
been met from May 25, 1999 to November 19, 2002.  38 U.S.C.A. 
§§ 1155, 5100, 5102-5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5021, 5203 (2004).

2.  The criteria for a rating of 20 percent for left 
trapezius myofascitis, left clavicle deformity, residuals of 
fractured left clavicle (left shoulder disability), have been 
met from November 20, 2002.  38 U.S.C.A. §§ 1155, 5100, 5102-
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5021, 
5203.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluation of left trapezius myofascitis, left clavicle 
deformity, residuals of fractured left clavicle (left 
shoulder disability)

Prior to proceeding with an examination of the merits of the 
claim, the Board must ensure compliance with the provisions 
of the Veterans Claims Assistance Act of 2000.  See 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) 
(the VCAA); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA applies to all claims for VA 
benefits filed on or after the November 9, 2000 date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  The claim was 
raised with VA after the VCAA was enacted, by the notice of 
disagreement filed in April 2002.

Service connection for the left shoulder disability first was 
denied in an August 1999 rating decision as not well grounded 
under then-applicable law.  The claim was readjudicated in 
the March 2002 rating decision in accordance with the 
provision of the VCAA allowing readjudicating claims denied 
as not well grounded between July 14, 1999 and the November 
9, 2000 date of enactment of the VCAA.  38 U.S.C.A. § 5107, 
Effective and Applicability Provisions; see VBA Fast Letter 
00-87 (November 17, 2000).  The VCAA eliminated the 
requirement enunciated by the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals before March 1, 1999) (the CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), that a 
claimant present a well-grounded claim at the outset of the 
case in order to receive VA's assistance with the development 
of evidence.  

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date of the statute's enactment.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).

When a claim that is subject to the VCAA is before it on 
appeal, the Board must consider whether any action required 
by that statute remains to be taken and must remand the claim 
to complete any such needed action.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

By imposing specific duties on VA, the VCAA aims to ensure 
that a claim is decided on the basis of a complete 
evidentiary record and after the claimant and the claimant's 
representative, if any, are notified about the evidence 
needed to support the claim.  The Board has concluded for the 
reasons that follow that VA has satisfied the VCAA with the 
actions it has taken on the claim challenging the evaluation 
of the left shoulder disability and that all evidence needed 
for an equitable disposition of this claim has been secured.

Under the VCAA, VA has a duty to give claimants of VA 
benefits certain notice concerning the evidence that is 
needed to substantiate their claims.  With respect to the 
claim on appeal, VA has fulfilled all requirements of the 
VCAA concerning this notice.


The notice furnished by VA must inform the claimant, and the 
claimant's representative, if any, of any information and of 
any medical and lay evidence that VA determines is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The notice must be furnished upon receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The notice must explain which evidence the claimant is 
finally responsible for obtaining and which evidence VA will 
attempt to obtain on the claimant's behalf.  Quartuccio, 16 
Vet. App. at 186.  The United States Court of Appeals for 
Veterans Claims (the CAVC) has held that the notice must be 
furnished before an initial unfavorable decision by the 
agency of original jurisdiction on the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004) (Pelegrini II). 

The VCAA provides that if the claimant has not submitted the 
evidence identified by VA, or the information that would 
enable VA to assist the claimant in obtaining the evidence, 
within one year after the date of the notice, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103.  The implementing regulation states that 
a claimant has one year from the date the notice is sent in 
which to submit information or evidence that VA has 
identified.  38 U.S.C.A. § 5103(b).  The implementing 
regulation also states, however, that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days after the date of the notice, VA may decide 
the claim before the one-year period has expired but must 
readjudicate the claim if the claimant later provides the 
information or evidence within that period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103(b), 
effective from November 9, 2000, is to the same effect.  See 
38 U.S.C.A. § 5103(b), as amended by Veterans Benefits Act of 
2003, P.L. 108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 
16, 2003).

The rating of the left shoulder disability that is at issue 
was assigned with the grant of service connection in the 
March 2002 rating decision.  In a March 2001 letter, a copy 
of which was sent to his representative, the RO discussed not 
only the evidence needed to substantiate the service 
connection claim but also the veteran's and VA's respective 
responsibilities under the VCAA for attempting to secure 
evidence and the period of time in which he could submit 
evidence or identify evidence so that VA could attempt to 
obtain it on his behalf.

Because the appellant was provided section 5103(a) notice in 
a letter dated in March 2001 regarding his claim for service 
connection, no further notice is required on the "downstream" 
issue of an effective date.  As such, VA's duty to notify and 
assist has been fulfilled.  See VAOPGCPREC 8-03 ((VA General 
Counsel holding that "if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue."))  

VA also informed the veteran of what the evidence must show 
to substantiate his claim for a rating of his left shoulder 
disability exceeding the 10 percent granted in March 2002.  
The RO did so in the statement of the case that it provided 
to the veteran and his representative in September 2002.  
There, the RO cited the law governing proof of the claim and 
what the evidence must show under that law.  The statement of 
the case, by setting out the pertinent sections of the VCAA 
and the implementing regulation, also notified the veteran 
and his representative of his and VA's respective 
responsibilities to make efforts to secure the needed 
evidence, the period of time in which he could identify or 
submit evidence, and his due process rights and VA's duties 
under the VCAA concerning the development of evidence.

In a November 2002 letter, a copy of which was sent to his 
representative, VA reiterated such notice, specifically 
advising that to support the assignment of a higher rating of 
his left shoulder disability, the evidence had to satisfy the 
criteria set forth in the schedule for rating disabilities.

Thus, VA has provided the notice required by section 5103.  
The required notice was not completed before the initial 
adjudication of the claim occurring in the June 2002 rating 
decision.  Cf. Pelegrini, 18 Vet. App. at 119-20.  However, 
the required notice was completed before the Decision Review 
Officer of the RO reviewed the claim de novo, after the 
veteran elected that process in his notice of disagreement.  
The Decision Review Officer issued a supplemental statement 
of the case in March 2004 in which the claim was given single 
review encompassing all of the relevant evidence.  After 
evidence was developed, the agency of original jurisdiction 
adjudicated the claim de novo.  The due process contemplated 
by section 5103 was secured.

The VCAA requires that after notification is accomplished 
under section 5103 concerning the evidence that is needed to 
substantiate the claim, VA take certain actions to assist the 
claimant in obtaining that evidence.  VA has fulfilled its 
duty to assist the veteran with the development of evidence 
concerning entitlement to a rating of his left shoulder 
disability exceeding 10 percent.

The VCAA requires VA to make reasonable efforts to obtain 
records relevant to the claim and to notify the claimant if 
the records could not be secured.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  VA's duty to obtain records 
applies when the claimant, after being requested to do so by 
VA, "adequately identifies [such records] to the Secretary 
and authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  When the records are in the custody of a federal 
department or agency, the VCAA requires VA to continue to try 
to obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  

When such records are not in the custody of a federal 
department or agency, reasonable efforts to obtain them 
generally will consist of an initial request and, if the 
records are not received, at least one follow-up request, but 
a follow-up request is not required if a response to the 
initial request indicates that the records being sought do 
not exist or that a follow-up request would be futile.  
However, if VA receives information showing that subsequent 
request to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159(c)(1).

The VCAA requires VA to give certain notice to the claimant 
if it is unable to obtain records needed to substantiate the 
claim.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e).  The 
implementing regulation prescribes the content of this 
notice.  38 C.F.R. § 3.159(e).  

The claims file reflects that the RO obtained the veteran's 
service medical records, and his post-service VA medical 
records.  Neither the veteran nor his representative has 
informed VA that there are outstanding other medical records, 
VA or private, or other documentary evidence that is relevant 
to the claim.  Rather, in a statement submitted to the RO in 
June 2004 before the claims file was transferred to the Board 
in October 2004, the veteran declared that he had "stated 
[his] case completely."
The Board concludes that the records needed to decide the 
claim are now on file.  

The VCAA also requires VA to secure a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  See 
Charles, 16 Vet. App. at 374.  

The RO provided the veteran with a VA examination of the 
joints in conjunction with the claim of entitlement to 
service connection for the left shoulder disability in May 
2002.  After he challenged the rating of 10 percent assigned 
in the March 2002 rating decision, the RO afforded him 
another VA examination of the joints in November 2002.  The 
examination reports contain the findings that are needed to 
resolve the claim.

VA's duties under the VCAA to a claimant of VA benefits have 
been satisfied.  Therefore, the Board has decided the claim 
on the basis of the record now standing on appeal.


The Merits of the Claim

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2004).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

In every instance in which the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. 
§ 4.14 (2004).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2004).  When there is a question as to 
which of two schedular ratings shall be applied, the higher 
evaluation shall be assigned if the disability picture that 
is presented approximates the criteria for that rating more 
nearly than the criteria for the lower rating.  38 C.F.R. 
§ 4.7 (2004).

VA adjudicators must consider whether a schedular disability 
rating based on limitation of motion may be augmented under 
certain regulations applying to disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40, which concerns 
functional loss due to pain, and 38 C.F.R. § 4.45, which 
concerns functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  Schafrath, 1 
Vet. App. at 592; Deluca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  

Disability evaluations take into account competent lay 
evidence when relevant.  "Competent lay evidence" means 
"any evidence not requiring that the proponent have 
specialized education, training, or experience."  Lay 
evidence is competent "if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person."  38 C.F.R. 
§ 3.159(a)(2); see Bruce v. West, 11 Vet. App. 405, 410-11 
(1998) (one not a medical expert is nevertheless competent to 
offer evidence of his symptoms in support of a claim for an 
increased disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2004); see also 38 C.F.R. 
§ 3.102 (2004) (all reasonable doubt arising from the record 
concerning any point relevant to the claim must be resolved 
in favor of the claim).  Thus, a claim for a greater 
disability evaluation will be granted unless it is refuted by 
a preponderance of the evidence of record.  38 U.S.C.A. 
§ 5107(b).

The veteran's service medical records show that he reported 
in October 1982 that he had fractured his left clavicle one 
year before and was assessed with muscle spasm of the left 
clavicle at that time.  The service medical records also show 
x-rays taken in October 1983 and February 1987, respectively, 
disclosed an old, healed fracture of the left clavicle, that 
the veteran was noted to have a deformity of the left 
clavicle during physical examination in June 1984, and that 
x-rays taken in January 1985 identified a healed fracture, 
with residual deformity, of the distal one-third of the left 
clavicle.  

The service medical records further show that the veteran was 
assessed with chronic strain of the trapezius muscle in 
October 1983, arthritis of the left shoulder in August 1984, 
myofascitis of the left trapezius muscle in January 1985, 
atrophy of the left upper trapezius muscle in March 1985 and 
sought medical attention often for left shoulder pain.  The 
service medical records confirm that the veteran is right 
handed.

The veteran claimed entitlement to service connection for a 
left shoulder disability in May 1999.  His claim, service 
connection for residuals from a broken collar bone, was 
denied as not well grounded in an August 1999 rating 
decision.

The veteran filed a notice of disagreement with the denial in 
January 2000.  

A VA examination of the joints took place in March 2000.  The 
examination report shows that the veteran complained that he 
had chronic pain in the left shoulder.  Physical examination 
of the shoulder revealed that there was a clear-cut area 
indicating where the left shoulder was fractured; that the 
veteran could shrug his shoulders well and symmetrically; 
that he achieved 180 degrees of forward flexion with each 
shoulder, moving well against resistance provided by the 
examiner; that he achieved 180 degrees of abduction with each 
shoulder, moving well against resistance; that he achieved 50 
degrees of adduction with each shoulder; that he achieved 90 
degrees of internal rotation and 90 degrees of external 
rotation with each shoulder; that he carried out these 
motions without sign of pain; and that he displayed normal 
and equal reflexes in the biceps and triceps of each arm.  

Radiographic studies of the left shoulder revealed an 
impression of old healed fracture of the left clavicle with 
considerable deformity and otherwise negative findings.  
Entered in the examination report is a diagnosis of left 
trapezius myofascitis related to an old fracture of the left 
clavicle.
VA medical records include a May 2001 note, indicating that 
he complained of pain in his left shoulder and low back and 
appeared to feel pain when the left side of his posterior 
neck was pressed.  A January 2002 note indicates that the 
veteran complained that his left shoulder pain was becoming 
worse and achieved active motion of the shoulder consisting 
of 112 degrees of abduction and 142 degrees of flexion, 
"secondary to pain," and normal passive motion.  The note 
discloses that after his left shoulder was treated, he 
achieved full active range of motion although with pain at 
the end points of flexion and abduction.  

An October 2002 report indicates that electrodiagnostic 
testing of the left shoulder yielded no evidence of 
neuropathy, radiculopathy, or plexus injury of the nerves and 
muscles tested.  An October 2002 bone scan indicated that the 
veteran had not developed, as had been thought possible, any 
acute reflex sympathetic dystrophy from the left shoulder 
condition.  A December 2002 magnetic resonance imaging (MRI) 
study of the left shoulder identified an increased signal at 
the insertion site of the supraspinatous tendon consistent 
with a small tear.

Another VA examination of the joints took place in November 
2002.  The veteran complained that he had chronic pain, 
limited motion, and weakness of the left shoulder.  Upon 
clinical examination, the veteran appeared reluctant to use 
his left upper extremity.  Physical examination revealed 
lateral winging of the left scapula and obvious deformity of 
the midclavicle; that there was mild atrophy of the 
trapezius, deltoid, and triceps muscles; that deep tendon 
reflexes were 1+; that muscle strength and left grip strength 
each were 4/5; that he achieved 90 degrees of abduction and 
90 degrees each of internal and external rotation, was able 
to "approximate" his hands held high over his head, and was 
unable to "approximate" the "mid portion" of his back with 
his left hand.  

VA medical records dated in 2003 and 2004 show that the 
veteran has continued to have left shoulder pain and to take 
narcotics for that condition (and others as well).  The 
records show that he received physical therapy in 2004 for 
what was assessed as chronic pain syndrome of the left 
shoulder.  A February 2004 record notes that the veteran 
complained that his prescription for morphine was not strong 
enough to alleviate pain of his left shoulder.  February 2004 
records show that he was placed on a treatment plan for pain 
management and underwent an anesthesia pain procedure for 
"[m]yofascial pain in the [l]eft trapezius and 
supraspinatous."  A record dated earlier in February 2004 
indicates that he displayed "good" range of motion of the 
left shoulder "with pain" and was assessed during the visit 
with myofascial pain syndrome.

In a March 2004 rating decision, the RO granted service 
connection for decreased muscle strength and atrophy of the 
left upper extremity with a separate evaluation of 20 
percent.

During the October 2004 personal hearing before the 
undersigned, the veteran testified that he had chronic and 
constant pain in his left shoulder that prevented him using 
the left upper extremity effectively and thus, made him 
unable to work.  He testified that he was currently 
unemployed, having tried in the recent past to work at a 
factory but been unable to master the physical requirements 
of the job.

The veteran appeals a rating that was assigned in conjunction 
with the grant of service connection for his left shoulder 
disability.  The April 2002 rating decision established 
service connection for the left shoulder disability from an 
effective date of May 25, 1999 and assigned from that 
effective date the 10 percent rating now challenged on 
appeal.  A rating that is assigned with a grant of service 
connection must take into account all evidence of the nature 
and severity of the disability from the effective date of 
service connection.  Thus, the rating might be a "staged" 
rating, that is, one comprised of successive ratings 
reflecting variations in the disability's severity since the 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The medical evidence in this case demonstrates that the 
primary characteristics of the left shoulder disability are 
pain and limited motion.  The medical records indicate that 
pain and limited motion are associated with the myofascitis 
of left trapezius and supraspinatus muscles and left clavicle 
deformity currently diagnosed as residuals of a left clavicle 
fracture.

The left shoulder disability is rated as 10 percent disabling 
jointly under Diagnostic Codes 5021 and 5203.  Diagnostic 
Code 5021 concerns myositis.  The rating schedule directs 
that myositis is to be rated on limitation of motion as 
degenerative arthritis under the diagnostic code concerning 
the affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5021 
Note.

Limitation of motion of the shoulder is rated under 
Diagnostic Code 5201, which concerns limitation of motion of 
the arm.  When the minor extremity is involved, the ratings 
authorized by this diagnostic code are 20 percent when motion 
is limited to the shoulder level, 20 percent when motion is 
limited to midway between the side of the body and the 
shoulder level, and 30 percent when motion from the side is 
limited to 25 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.

The fundamental finding for the purpose of applying 
Diagnostic Code 5201 is abduction (that is, elevation of the 
arm from the side).  Abduction ranges from 0 to 180 degrees.  
Full range of motion from the side is to 180 degrees, and 
motion from the side to shoulder level is to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I (2004).

The medical evidence shows that the veteran's left shoulder 
abduction has ranged from 180 to 90 degrees.  The report 
concerning the March 2000 VA examination indicates that the 
veteran attained 180 degrees of abduction with the left 
shoulder during the examination, moving well against 
resistance.  The report does not note pain with this motion, 
although it does show that the veteran said that he had 
chronic pain in the shoulder.  The report concerning the 
November 2002 VA examination indicates that the veteran 
attained only 90 degrees of abduction with the left shoulder.  
Like the March 2000 examination report, the November 2002 
examination report does not note pain with this motion.  Like 
the March 2000 examination report, however, the November 2002 
examination report shows that the veteran said that he had 
constant pain in the left shoulder.  The diagnosis entered in 
the November 2002 examination report is of an "[o]ld 
clavicle fracture" with "chronic myofascial pain in the 
left trapezius" muscle.  The January 2002 note concerning 
evaluation of the right shoulder indicates that the veteran 
attained 112 degrees of abduction of the left shoulder 
"secondary to pain."  (While the note states that he 
achieved full motion of the left shoulder during the 
evaluation after a treatment was administered, more 
significant is the range of motion that appeared at the 
outset of the evaluation, which may be assumed to approximate 
his ordinary range of motion at that time.)

Thus, the veteran's left shoulder abduction has been limited 
to as much as shoulder level, as the November 2002 VA 
examination report reflects, and has reached as much as 
somewhat less than midway between the shoulder level and 
vertical, as the January 2002 VA treatment note reflects.  As 
in the March 2000 VA examination, in all instances movement 
has been marked by pain.

It appears from the evidence that the range of abduction 
achieved by the veteran during the evaluation period in 
concern has varied although the motion has always been 
accompanied by pain.  By the criteria of Diagnostic Code 
5201, a rating of 20 percent is warranted when abduction is 
no more than 90 degrees (that is, at shoulder level) but no 
compensable rating is warranted when abduction exceeds 90 
degrees.  These criteria support the assignment of a rating 
of 20 percent for limitation of motion of the left shoulder 
from the VA examination dated November 20, 2002, a 
noncompensable rating from the date of the January 2002 
evaluation, and a noncompensable rating for period May 25, 
1999 to November 19, 2002.

However, the presence of pain also must be considered in 
disability ratings.  Under 38 C.F.R. § 4.59, painful motion 
is to be considered limited motion even though a range of 
motion is possible beyond the point where pain sets in.  See 
Hicks v. Brown, 8 Vet. App. 417 (1995); VAOPGCPREC 9-98.  
Also, VA adjudicators must assess whether a schedular 
disability rating based on limitation of motion may be 
augmented under certain regulations applying to disabilities 
of the musculoskeletal system, 38 C.F.R. § 4.40, which 
concerns functional loss due to pain, and 38 C.F.R. § 4.45, 
which concerns functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  Schafrath, 1 
Vet. App. at 592; Deluca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  

A separate evaluation of 20 percent for decreased muscle 
strength and atrophy of the left upper extremity was granted 
in this case in the March 2004 rating decision.  The Board 
has considered the effect of pain, however, on motion of the 
left shoulder in reviewing the evaluation now on appeal.  The 
Board finds that because abduction of the left shoulder has 
been limited by pain during the period May 25, 1999 to 
November 19, 2002, a rating of 10 percent for limitation of 
motion of the left shoulder during this period is proper.  
The Board also finds that left shoulder abduction as November 
20, 2002, which is limited to shoulder level, is marked by 
pain.  Even so, it appears to the Board that painful left 
shoulder abduction as manifested from November 20, 2002, does 
not approximate the disability contemplated by the rating of 
30 percent under Diagnostic Code 5201 (limitation of 
abduction to 25 degrees) more closely than the disability 
contemplated by the rating of 20 percent.  The Board finds, 
then, that under Diagnostic Code 5201, the left shoulder 
disability should be rated 10 percent from May 25, 1999 to 
November 19, 2002 and 20 percent from November 20, 2002.  
Fenderson.

The Board has considered whether the evaluation of the left 
shoulder disability could be increased under any other 
provision of 38 C.F.R. Parts 3 and 4, see Schafrath, 1 Vet. 
App. 589, and has found in light of the evidence that it 
cannot.  The other diagnostic code under which the left 
shoulder disability is rated, Diagnostic Code 5203, concerns 
impairment of the clavicle or scapula.  When the minor 
extremity is involved, the ratings authorized by this 
diagnostic code are 10 percent for malunion, 10 percent for 
nonunion without loose movement, 20 percent for nonunion with 
loose movement, and 20 percent for dislocation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  There are no medical 
findings, clinical or radiological, in the record that show 
that the veteran's left shoulder disability has any of these 
characteristics.  (Diagnostic Code 5203 also authorizes a 
rating based on limitation of function of the contiguous 
joint, or in this case, a rating under Diagnostic Code 5201.)  

The medical evidence also demonstrates that the left shoulder 
disability does not involve impairment of the humerus, see 
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2004), or ankylosis 
of the scapulohumeral articulation, see 38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2004).  Furthermore, the medical 
evidence shows that the left shoulder disability has not 
produced reflex sympathetic dystrophy or neuropathy, 
radiculopathy, or plexus injury of the nerves and muscles.

Accordingly, the Board will grant a rating of 10 percent for 
the left shoulder disability from May 25, 1999 to November 
19, 2002 and 20 percent from November 20, 2002.

The Board has considered whether referral of this claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2004).  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  Referral for extraschedular 
evaluation, however, is based on a finding that the 
disability in concern presents "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
There is no evidence of any of these factors associated with 
the left knee disability in this case.  Accordingly, the 
Board finds that the criteria for referral of the veteran's 
left knee disability for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  
Shipwash v. Brown, 8 Vet App 218, 227 (1995).


ORDER

An evaluation for left trapezius myofascitis, left clavicle 
deformity, residuals of fractured left clavicle (left 
shoulder disability) exceeding 10 percent from May 25, 1999 
to November 19, 2002 is denied.

An evaluation of 20 percent for left trapezius myofascitis, 
left clavicle deformity, residuals of fractured left clavicle 
(left shoulder disability) is granted from November 20, 2002.


REMAND

The Board finds that the claim of entitlement to service 
connection for low back pain, status post lumbar laminectomy 
cannot be fairly decided on the basis of the evidence that is 
now on file.  Therefore, the claim is remanded so that a VA 
medical examination and related development may be performed.  
Although the Board has not reviewed the record with a view 
towards the determination of the merits of the remanded 
claim, in an effort to assist the RO in the review of 
critical evidence, the following summary is provided.

Medical records on file show that the veteran has 
degenerative disc disease of the low back for which he 
underwent a laminectomy in August 1994.  The veteran  alleged 
that his low back disability was caused by his left shoulder 
disability.  At the personal hearing, he testified that in 
approximately 1993 or 1994, he injured his back, rupturing a 
disc, when he tried to pick up a heavy object.  He argued 
that he then lacked the necessary arm strength, thus 
transferring the burden to his back.  because it was caused, 
or aggravated, by the service-connected disability of the 
left knee.  

Service connection may be granted for the degree to which an 
otherwise nonservice-connected disability is aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

His service medical records show that in May 1984, after he 
had fractured his left clavicle, he was seen for a continuing 
problem with left shoulder and back pain.

The VCAA requires VA to secure a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  For a 
VA examination to be considered necessary to the decision of 
a service connection claim, it must be the case that there is 
competent evidence on file that a veteran has a current 
disability or persistent and recurring symptoms of disability 
that in turn may be associated with his active service but 
the medical evidence on file is insufficient to resolve the 
claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  See Charles, 16 Vet. App. at 374.  

The evidence now on file demonstrates that a VA examination 
should be performed in conjunction with this claim.  Such an 
examination is needed to permit VA adjudicators to determine 
whether the current disability of the low back is service 
related, including secondary to the service-connected left 
shoulder disability.  No VA examination report now on file 
contains findings addressing this issue, and the issue is not 
resolved by other medical evidence now on file.  Therefore, 
the claim is remanded so that a VA examination may be 
performed.

Accordingly, this case is remanded for the following actions:

1.  The RO will ascertain if the veteran 
has received any VA, non-VA, or other 
medical treatment for his low back that 
is not evidenced by the current record.  
The veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO will afford the veteran a VA 
medical examination or examinations, to 
be conducted by a qualified physician, to 
ascertain whether he has a low back 
disability that is incident to his 
service, including as secondary to, or 
aggravated by, his left shoulder 
disability.  All necessary tests and 
studies should be performed.  The claims 
file must be made available to the 
examiner for review of pertinent 
documents therein and the examiner is 
requested to confirm in the examination 
report that this review was performed.  A 
full rationale for all opinions and 
findings should be provided in the 
examination report.

The examiner must report any diagnoses 
for the low back, and whether the 
disorder is the result of injury or 
disease that the veteran incurred during 
service, to include his service-connected 
left shoulder disability, or has been 
aggravated by an injury or disease that 
the veteran incurred during service, to 
include his service-connected left knee 
disability.  The examiner must state the 
medical basis for any opinion rendered.

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claim, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claim.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claim, the RO 
shall issue the veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


